DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-12 in the reply filed on 17 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 March 2021.
Information Disclosure Statement
The IDSs filed 24 April 2019 and 15 March 2021 have been considered by the Primary Examiner.
Drawings
The drawings filed 24 April 2019 are acceptable for examination purposes.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR PRODUCING A KNITTED FABRIC PART HAVING A COATING THEREON.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the term “free-flowing” is indefinite. The nature and extent of the “flow” is unclear. Does it concern the coating particles in their solid state, during application (e.g. pouring, spraying, etc.), and/or the behavior of the particles on the surface of the knitted fabric? Further, the modifier “free” is a relative term which renders the claim indefinite. The term “free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Assuming that free-flowing refers to the ease with which the particles move past one-another, what is the standard for making such a determination and how easily must they move in order to be considered free-flowing within the scope of the claim? How difficult may it be for the particles to move past one-another in order to still be considered “free-flowing” within the scope of the claim?
With respect to claim 1, the phrase “is applied in the region to the knitted fabric” is indefinite as the limitation appears to limit to only one region that which the claim previously defines as “one or a plurality of regions on the knitted fabric.” Consequently, the metes and bounds of the claim are impossible to determine.
With respect to claim 1, the phrase “the material is cooled while forming the coating” is indefinite. It is unclear precisely what is meant by cooling while the coating is formed. Has the material not already been applied? Is there not already a coating formed on the surface? Further the phrasing cooling while forming implies that the cooling is somehow separate and apart from the formation of the cooling. Referring to the instant specification, it appears that this is not the case. The molten/fused coating material is cooled to configure (i.e., form) the finished coating. Consequently, the metes and bounds of the claim are impossible to determine.
With respect to claim 2, the phrase “is used as the material” is indefinite as the nature and extent of the use is unclear.
With respect to claim 3, the phrase “planar” is indefinite as it is unclear how much the coating must resemble a plane in order to be considered “planar” or how far it may depart from a plane (in the Euclidean sense) and still be considered “planar” within the scope of the invention.
With respect to claim 3, “the region” is indefinite for the same reasons as set forth above.
With respect to claim 3, “free-flowing” is indefinite for the same reasons as set forth above.
With respect to claim 4, the relationship between “the material” referred to in this claim and the material of claim 1 is unclear. 
With respect to claim 5, the meaning of the term “in portions” is unclear. Is the coating non-uniform or is it applied piecemeal?
With respect to claim 5, the relationship between the first coating layer in this claim and that of claim 4 is unclear. Does it refer to the same or different layers?
With respect to claim 6, this claim recites “onto a material already applied or onto a coating layer already applied.” This limitation is indefinite because it is unclear how to answer the question “onto what?”
With respect to claim 7, the phrases “a material already applied or a coating already applied” is indefinite for the same reasons as set forth above. Further, the phrase “a fully planar manner” is indefinite for the same reasons as set forth above and because it is unclear what the meaning of and practical difference between a “fully” planar manner and a non-“fully” planar manner is.
With respect to claim 8, the phrase “is used” is indefinite as the nature and extent of the claimed use is unclear.
With respect to claim 10, “the material not sprinkled on the knitted fabric part” lacks antecedent basis.
With respect to claim 11, the phrase “used” is indefinite as the nature and extent of the claimed use is unclear.
With respect to claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claim 12, the phrase “is used” is indefinite as the nature and extent of the claimed use is unclear.
Claim Rejections - 35 USC § 102

























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,682,738 A.
With respect to claim 1, US ‘738 teaches a process comprising applying, to a plurality of regions (36, 36a, 36b, 38, 40) on a knitted fabric (F) [2:59-60], a powdered thermoplastic material (i.e. free-flowing particles [4:50]) which is subsequently melted/fused by heating [3:65-4:2; 4:32-50; claims]. The melted/fused thermoplastic material is inherently cooled as the disclosed process has no utility unless the thus-treated knitted fabric is removed from the apparatus. US ‘738 does not specify whether the powdered thermoplastic material is applied to the internal and/or external side, but it is illustrated as being applied to at least one side of a two-sided knitted fabric, which anticipates the limitation “on the knitted fabric external side and/or the knitted fabric 
With respect to claim 2, as noted above, US ‘738 teaches the application of a “powdered thermoplastic material” (hereinafter, “PTM”) [1:64-66].
With respect to claim 3, US ‘738 discloses: “…the powdered materials 26 compact and densify and, if desired, soften and adhere to each other and to the fabric F” [4:15-17]. It is the Primary Examiner’s position that this arrangement anticipates at least the claimed “the particles of the free-flowing material, while forming a thread coating, are bonded only to the threads without connecting the latter.” In addition, US ‘738 teaches a pre-fusion step to enhance adhesion of PTM to the fabric (F). It is the Primary Examiner’s position that the relative size and arrangement of the pattern elements in the invention of US ‘738, under such pre-fusion, inherently contacts at least a portion of multiple underlying fibers. Consequently, it is the Primary Examiner’s position that this arrangements anticipates also the claimed “coating which in the region connects the threads and forms the coating” as well.
With respect to claim 6, US ‘738 teaches sprinkling the PTM [5:10-22].
With respect to claim 7, the first embodiment of US ‘738, where the PTM is heated while in contact with the patterning device, the PTM is applied to the entire surface of the knitted fabric (F) and the excess is removed after patterning, anticipates the claimed “the material is sprinkled in a fully planar manner onto the knitted fabric external side or the knitted fabric internal side, or a material already applied, or a coating already applied.” The second embodiment of US ‘738, in which there is pre-fusion (with or without prior after the excess PTM has been removed [Fig. 10: pre-fusion oven (80) is located after vacuum and brush]. This arrangement anticipates the claimed “the material is sprinkled only locally onto the knitted fabric external side or the knitted fabric internal side, or a material already applied, or a coating already applied.” 
With respect to claim 8, as the nature and extent of the “use” of the template is unclear (see above), it is the Primary Examiner’s position that embossed roll (28) anticipates said template as it imparts a pattern to be repeated in the PTM. The scope of the claimed “when sprinkling the material” does not, necessarily, require “at the exact time of sprinkling.” Rather, “when” can also mean “on the occasion that” such that, on the occasion one sprinkles PTM, which is the case in US ‘738, a template is somehow used. Consequently, the limitations of this claim are anticipated by US ‘738.
With respect to claim 11, US ‘738 teaches a powdered thermoplastic material. As noted above, it is unclear whether polyurethane is specifically required by the claim. 
Claim(s) 1-3, 6-8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,962,384 A.
With respect to claim 1, US ‘384 teaches a process comprising dusting a pulverulent powder adhesive material through a stencil onto a knitted fabric (stocking), followed by heating the stocking to melt the adhesive material, causing it to glue the fabric. See 2:38-61; 4:6-10; 6:25-30; and Example 3. The pulverulent powder adhesive anticipates the claimed “free-flowing particles” (indefinite; see above). The adhesive is applied in discrete areas or to the entire surface [4:23-33]. It is the Primary Examiner’s position that the fair teaching of this reference is to apply the powder adhesive at least to 
With respect to claim 2, US ‘384 teaches an adhesive in pulverulent form is powdered or dusted over the stencil onto the fabric [Example 3].
With respect to claim 3, insofar as the process of US ‘384 is intended to glue fibers of the knitted stocking fabric together in order to render the fabric run-resistant [1:15-20], it is the Primary Examiner’s position that the adhesive connects the threads, anticipating the claimed “a planar coating which in the region connects the threads and form the coating.   
With respect to claim 6, it is the Primary Examiner’s position that the disclosed dusting anticipates the claimed sprinkling. 
With respect to claim 7, as noted above, the material is powder adhesive is applied either in discrete areas or to the entire surface [4:23-33].
With respect to claim 8, as noted above, the material is applied through a stencil.
With respect to claim 11, insofar as the powder adhesive is melted and the cooled to solidify, this anticipates the claimed thermoplastic material. 
With respect to claim 12, as noted above, US ‘384 teaches a stocking material.
Claim(s) 1-3, 6, 7, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,934,062 A.
With respect to claim 1, US ‘062 teaches coating an impregnated knit fabric glove with a resin powder on the outer surface of the glove. The resin-coated fabric is then heated to fuse the resin. See, e.g., the abstract. The treated fabric is inherently cooled as a glove hot with molten resin has no utility. 
With respect to claim 2, US ‘062 teaches a solid resin powder [abstract].
With respect to claim 3, US ‘062 teaches application of the solid resin powder to at least the surface of the knitted fabric glove, but it is the Primary Examiner’s position that, since the plasticizer is impregnated within the glove, it can be clearly envisioned that at least a part of the solid resin powder, when heated to fuse, flows into the area occupied by the plasticizer, casing both bonding and connection of the threads of the knitted fabric.
With respect to claim 6, US ‘062 teaches: “Another convenient coating method comprised placing the garment in a chamber and shaking the resin powder onto the garment” [2:11-14]. It is the Primary Examiner’s position that this anticipates the claimed sprinkling.
With respect to claim 7, US ‘062 teaches coating the entire surface of the knitted glove [Fig. 1]. 
With respect to claim 11, US ‘062 teaches that application of a free-flowing solid thermoplastic resin powder [Claim 1].
With respect to claim 12, US ‘062 teaches a glove [Claim 1].
Claim Rejections - 35 USC § 103
















































In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,934,062 A.



US ‘062 does not teach the application of multiple layers of material, followed by joint heating, or application of a subsequent layer to the first, followed by melting/fusing and cooling. US ‘062 does teach [3:4-16]:
The resin need not be applied to the fabric in one step prior to fusing it to the fabric. A multistep process can be employed wherein a portion of the resin [is] applied to the fabric followed by heating the resin to partially fuse it. Thereafter, additional powdered resin can be applied and then it can be fused completely.
In one aspect of this invention, the fused resin coating can itself be coated with an aqueous emulsion of a polymer compatible with the resin coating to fill any pores in the fused resin coating and from a liquid impervious coating. The emulsion is applied to the resin coating and the resultant coated fabric is heated to remove water therefrom.

With respect to claim 4, based on this disclosure, it is the Primary Examiner’s position that the application of multiple layers, with at least partial fusing of intermediate layers is known in the art as a means for achieving a desired layer build-up, design, color combination, function etc. Consequently, it would have been obvious to one of ordinary 
With respect to claim 5, based on this disclosure, it is the Primary Examiner’s position that application of a water-soluble layer on top of a resin layer is known in the art in order to increase water imperviousness, and it would have been obvious to one of ordinary skill in the art to modify the process of US ‘062 to do so for this reason. Subsequent coating of this water-impermeable layer with additional layers would have been obvious to one of ordinary skill in the art motivated by the desire and expectation of yielding a water-proof glove with a desired resin thickness, design, color combination, function, etc.
Claims 4 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over either US 3,682,738 A or US 2,962,384 A.
Neither US ‘738 nor US ‘384 teaches the application of multiple layers of material, followed by joint heating, or application of a subsequent layer to the first, followed by melting/fusing and cooling. Further, neither US ‘738 nor US ‘384 teaches the interposition of a water-based layer.
It is the Primary Examiner’s position that it is well known in the coating art to build up the thickness of a coating layer by application of multiple layers of material. Further, it would have also been obvious to apply whatever layers would yield a desired decorative or functional effect, such as water-proofing., based on the intended end use.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2,962,384 A, as applied to claim 1 above, further in view of US 2015/0133014 A1.
With respect to claim 11, as noted above, US ‘384 teaches a thermoplastic material and is anticipatory. As further noted above, this claim is indefinite as it is unclear whether the polymer is required to be polyurethane. In the event that it is required, US ‘384 does not expressly teach that the powdered adhesive material is polyurethane.
US ‘014 teaches a pulverulent, hot-melt polyurethane adhesive that is scattered on a knitted textile material [abstract; 0015; 0019; 0027; 0029; 0053; etc.]. Consequently, as US ‘384 is not limited only to the adhesive materials disclosed therein, it would have been obvious to one of ordinary skill in the art to utilize, as the powdered adhesive material, any powdered adhesive known in the art, including polyurethane. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully joining the fibers of the knitted substrate in US ‘384, thereby preventing running of the knitted fabric (stocking).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,682,738 A or US 3,934,062 A, either as applied to claim 1 above, each further in view of EP 0 832 953 A2.
With respect to claim 11, as noted above, both US ‘738 and US ‘062 teach a thermoplastic material and are anticipatory. As further noted above, this claim is indefinite as it is unclear whether the polymer is required to be polyurethane. In the event that it is required, neither US ‘738 nor US ‘062 expressly teaches that the powdered adhesive material is polyurethane.
EP ‘953 teaches a powdered hot-melt adhesive composition containing polyurethane, designed to be used in place of other compositions in the art, such as polyamide-based and plasticized PVC [p. 2 & p. 9, ll. 7-9]. Both US ‘738 and US ‘062 . 
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,682,738 A, US 2,962,384 A, or US 3,934,062 A.
None of these references expressly teaches the arrangement for collecting and recovery of excess powdered material. Nevertheless, it is the Primary Examiner’s position that any suitable apparatus for facilitating such recovery, including a mesh backing and suction (US ‘738 expressly teaches suction), would have been readily obvious to one of ordinary skill in the art as expedients for collection, recovery, and recycling of coating material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796


/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
6 May 2021